DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2022 has been entered.
 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Abstract language appears like claim language.  Examiner suggests applicant to rewrite abstract. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corkin et al. (U.S. Patent Publication 20180353869 A1, Filed: 12/17/2015) in view Rucker et al. (U.S. Patent 8,515,092 B2) in view of Liu et al. (U.S. Patent Publication 20140118614 A1).


    PNG
    media_image1.png
    371
    495
    media_image1.png
    Greyscale

Regarding claim 1, Corkin discloses “An interactive apparatus, the apparatus including: 
a housing including: (Fig 2A housing of entertainment media device 110) 
a light source; (Fig 2A, [0060] “a video display 214, such as a liquid crystal display (LCD) panel, LED matrix display”) 
a speaker; (Fig 2A, [0061] “a speaker 215”) 
a front face including a display screen; (Fig 2A, a video display 214) 
a rear face opposite the front face (Fig. 6I rear face of 118) and; and 
a bottom face (Fig. 6I bottom face of device 110) that is different than the front face and the rear face; 
one or more input devices for providing one or more inputs; (Fig 2A, [0086] “the user interface 212 and/or manipulation of a user input device (e.g., the keypad) via the user input/output interface 213, a user of the device 110”) and 
a control device (Fig. 2A, processor 205) for controlling the interactive apparatus, wherein the control device is configured for receiving media ([0057] – [0062]) and controlling one or more of the light source, the speaker, (Fig 2A, [0061] “a speaker 215”) and the display screen (Fig 2A, a video display 214) to produce output in association with the media; 
wherein the apparatus, during use, is configured to be stood on a surface in: (Fig. 6I, entertainment media device 110 stood on surface)
a first mode (Fig. 7A, accessories mode)  defined by the bottom face (Fig. 7A, 733) resting on the surface such that the front face including the display screen (Fig. 7A, [0100] “the rightmost control interface modules 210 is visually identified by a display element 710 to indicate the relative position and function of the identified control interface module 210”) is directed in a first direction, (Fig. 7A, [0100] – [0107])  and 
a second mode (Fig. 7B, video mode) defined by the front face including the display screen resting on the surface, (Fig. 7A, [0100] “the rightmost control interface modules 210 is visually identified by a display element 710 to indicate the relative position and function of the identified control interface module 210”) and. (Fig. 7A, [0100] – [0107])
Corkin does not disclose “a rear face configured to permit light from the light source to pass therethrough or therefrom;
for which the control device is configured to dim, or turn off, the display screen each time the apparatus is placed in the second mode”.
Rucker discloses “for which the control device is configured to dim, or turn off, the display screen each time the apparatus is placed in the second mode”. (c2:42-c3:22, “For example, carrying handle 32 may have a first position associated with an off mode, and a second position associated with an interactive or "feed-me" mode. In the first position, the interactive toy 10 may be powered off and carrying handle 32 may be at an approximately horizontal position (0-degree) with respect to the ground. In the second position, the interactive toy may be powered on and in an interactive or "feed me" mode and may be at an approximately 45-degree angle with respect to the ground. Carrying handle 32 may further include a third position, hereinafter referred to as a speaker mode, in which carrying handle 32 may be approximately at vertical (90-degree) angle with respect to the ground.” Claim does not define in a second mode, the direction of display screen,) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power of display by Rucker into device of Corkin.  The suggestion/motivation would have been to save power. (Rucker: c2:42-c3:22)
Corkin and Rucker do not disclose “a rear face configured to permit light from the light source to pass therethrough or therefrom;”
Liu discloses “a rear face configured to permit light from the light source to pass therethrough or therefrom;” ([0039] “A plurality of holes are provided in the light bar cover 5 so that the light generated by each LED lamp 3 in the LED light bar 4 can pass therethrough. The number of the holes is equivalent to the number of the LED lamps 3 in the LED light bar 4. Any hole through which the light generated by each LED lamp 3 in the LED light bar 4 can pass may be applicable, e.g., a hole with an upper pore size greater than a lower pore size (i.e., the pore size of the end close to the LED lamp 3) and with a circular, square (rectangular or quadrate), or trapezoidal cross section. With respect to the length of each LED lamp 3, the lower pore size of the hole is just large enough to accommodate the LED lamp 3.” [0040] – [0043]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to light pass through by Liu into device of Corkin and Rucker.  The suggestion/motivation would have been to save power. (Liu: [0039])
Regarding claim 2,  Corkin, Rucker and Liu disclose “wherein the rear face includes a support portion which extends rearwardly and upwardly away from the bottom face so that the apparatus is configured, during use, to be stood on the surface in: a further mode which is different than the first mode and the second mode,  in which the support portion rests on the surface such that the display screen is directed in a second direction which is inclined with respect to the first direction”. (Corkin Fig. 6I, 7A, 7B [0100] – [0107])  
Regarding claim 20, Corkin, Rucker and Liu disclose wherein the control device is configured to dim the display screen each time the apparatus is placed in the second mode.  (Rucker c2:42-c3:22)

Claims 3, 4, 7 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corkin et al. (U.S. Patent Publication 20180353869 A1, Filed: 12/17/2015) in view of Liu et al. (U.S. Patent Publication 20140118614 A1).

    PNG
    media_image2.png
    544
    386
    media_image2.png
    Greyscale

Regarding claim 3, Corkin discloses “An interactive apparatus, the apparatus including: 
a housing including: (Fig 2A housing of entertainment media device 110) 
a light source; (Fig 2A, [0060] “a video display 214, such as a liquid crystal display (LCD) panel, LED matrix display”) 
a speaker; (Fig 2A, [0061] “a speaker 215”) 
a front face including a display screen; (Fig 2A, a video display 214) 
a bottom face (Fig. 6I bottom face of device 110) that is different than the front face and the rear face; and 
a rear face (Fig. 6I combined face near numeral 110 and face near right side of 210 ) opposite the front face , the rear face including a support portion (Fig. 6I face of 210)  which extends rearwardly and upwardly away from the bottom face, and 
wherein the rear face is different than the bottom face and (Fig. 6I combined face near numeral 110 and face of 210 is different from bottom surface of 110) is configured to permit light from the light source to pass therethrough or therefrom; 
one or more input devices for providing one or more inputs; (Fig 2A, [0086] “the user interface 212 and/or manipulation of a user input device (e.g., the keypad) via the user input/output interface 213, a user of the device 110”) and 
a control device (Fig. 2A, processor 205) for controlling the interactive apparatus, 
wherein the control device is configured for receiving media ([0057] – [0062]) and controlling one or more of the light source, the speaker, (Fig 2A, [0061] “a speaker 215”) and the display screen (Fig 2A, a video display 214) to produce output in association with the media, wherein the apparatus is configured, during use, to be stood on a surface in: (Fig. 6I, entertainment media device 110 stood on surface)
a first mode (Fig. 7A, accessories mode) defined by the bottom face resting on the surface such that the front face including the display screen (Fig. 7A, [0100] “the rightmost control interface modules 210 is visually identified by a display element 710 to indicate the relative position and function of the identified control interface module 210”) is directed in a first direction, (Fig. 7A, [0100] – [0107]) and 
a further mode, which is different from the first mode, defined by the support portion resting on the surface (Fig. 6I, entertainment media device 110 rotate from direction of numeral 118 to 210 to 710 to 210.  Right side of numeral 210 stood on surface. Please refer to above diagram for evidentiary support.) such that the front face including display screen is directed in a second direction which is inclined with respect to the first direction. (Fig. 7A, [0100] “the rightmost control interface modules 210 is visually identified by a display element 710 to indicate the relative position and function of the identified control interface module 210”)
Corkin does not disclose “a rear face configured to permit light from the light source to pass therethrough or therefrom;”
Liu discloses “a rear face configured to permit light from the light source to pass therethrough or therefrom;” ([0039] “A plurality of holes are provided in the light bar cover 5 so that the light generated by each LED lamp 3 in the LED light bar 4 can pass therethrough. The number of the holes is equivalent to the number of the LED lamps 3 in the LED light bar 4. Any hole through which the light generated by each LED lamp 3 in the LED light bar 4 can pass may be applicable, e.g., a hole with an upper pore size greater than a lower pore size (i.e., the pore size of the end close to the LED lamp 3) and with a circular, square (rectangular or quadrate), or trapezoidal cross section. With respect to the length of each LED lamp 3, the lower pore size of the hole is just large enough to accommodate the LED lamp 3.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to hole can allow light pass through by Liu into device of Corkin.  The suggestion/motivation would have been to save power. (Liu: [0039])
Regarding claim 4, Corkin and Liu disclose “wherein the apparatus is configured to be stood on the surface in: 
a second mode, which is different than the first mode and the further mode, defined by the front face including the display screen resting on the surface, and for which the control device is configured to dim, or turn off, the display screen each time the apparatus is placed in the second mode. (Corkin Fig. 6I, 7A, 7B, [0100] – [0107])  
Regarding claim 7,  Corkin and Liu disclose wherein the rear face is configured to permit the light from the light source to pass through or from the support portion. (Liu [0039] – [0043]) 
Regarding claim 8, Corkin and Liu disclose wherein the rear face includes a further portion connected to the support portion, and the further portion extends forwardly and upwardly away from the support portion. (Corkin Fig. 6I, 7A, 7B, [0100] – [0107])  
Regarding claim 9, Corkin and Liu disclose wherein the rear face is configured to permit the light from the light source to pass through or from the further portion. (Liu [0039] – [0043]) 
Regarding claim 10, Corkin and Liu disclose wherein at least the support portion includes a raised part and a peripheral lower part which extends around the raised part, such that, when the apparatus is in the second mode, only the raised part rests on the surface. (Corkin Fig. 6I, 7A, 7B, [0100] – [0107])  
Regarding claim 11, Corkin and Liu disclose wherein the rear face includes an opaque section and a translucent or transparent section; the translucent or transparent section extending around at least a periphery of the opaque section to permit the light to pass therethrough; and the translucent or transparent section forming a ring which extends around the opaque section. (Corkin Fig. 6I, 7A, 7B, [0100] – [0107])  
Regarding claim 12, Corkin and Liu disclose wherein the raised part includes the opaque section and the peripheral lower part includes the translucent or transparent section. (Corkin Fig. 6I, 7A, 7B, [0100] – [0107])  
Regarding claim 13, Corkin and Liu disclose wherein the opaque section extends across one or more of the support portion or further portion. (Corkin Fig. 6I, 7A, 7B, 8A, 8B, [0100] – [0107])  
Regarding claim 14, Corkin and Liu disclose wherein the housing includes: a first housing part including the front face and the bottom face, and a second housing part, including the rear face, which is wedge-shaped. (Corkin Fig. 6I, 7A, 7B, 8A, 8B, [0100] – [0107])  
Regarding claim 15, Corkin and Liu disclose wherein the first housing part is cuboidal-shaped. (Corkin Fig. 6I, 7A, 7B, 8A, 8B, [0100] – [0107])  
Regarding claim 16, Corkin and Liu disclose wherein the apparatus is a portable apparatus. (Corkin Fig. 6I, 7A, 7B, 8A, 8B, [0100] – [0107])  
Regarding claim 17, Corkin and Liu disclose wherein the one or more input devices include a reading device for reading a media identifier key present on a media object when said media object is placed into close proximity to or physical contact with the interactive apparatus. (Corkin Fig. 6I, 7A, 7B, 8A, 8B, [0100] – [0107])  
Regarding claim 18, Corkin and Liu disclose wherein the control device is configured to use the media identifier key to obtain an associated media and provide said associated media to one or more of the display screen, the light source, or the speaker. (Corkin Fig. 6I, 7A, 7B, 8A, 8B, [0150] [0157]) 
Regarding claim 19, Corkin and Liu disclose wherein the associated media is stored on a computer readable medium of the interactive apparatus or is stored on a remote computer from which the associated media is downloadable. (Corkin Fig. 6I, 7A, 7B, 8A, 8B, [0003] [0079] [0100] – [0107])  

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Corkin et al. (U.S. Patent Publication 20180353869 A1, Filed: 12/17/2015) in view of Liu et al. (U.S. Patent Publication 20140118614 A1) in view Dehaven et al. (U.S. Patent Publication 20180322533 A1).
Regarding claim 5, Corkin and Liu disclose “including one or more sensors for detecting an orientation of the apparatus for use by the control device in determining when the apparatus is in its second mode, and the control device being configured to if the apparatus is determined to be in the second mode based on the front face including the display screen resting on the surface. (Corkin Fig. 6I, 7A, 7B, [0100] – [0107])  
Corkin and Liu do not disclose “dim, or turn off, the display screen”.
Dehaven discloses “dim, or turn off, the display screen”. ([0032] [0054] “the device 100 may turn on, turn off, and/or alter or vary the information displayed on the display area 24”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power of display by Dehaven into device of Corkin.  The suggestion/motivation would have been to save power. (Dehaven: [0054])
Regarding claim 6, Corkin, Dehaven and Liu disclose wherein the sensors include one or more of a light sensor, accelerometer, or a tilt switch. (Dehaven [0007] [0009] light sensor) 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Corkin et al. (U.S. Patent Publication 20180353869 A1, Filed: 12/17/2015) in view of Liu et al. (U.S. Patent Publication 20140118614 A1) in view Rucker et al. (U.S. Patent 8,515,092 B2).
Regarding claim 21, Corkin and Liu do not disclose “wherein the control device is configured to dim the display screen each time the apparatus is placed in the second mode.”
Rucker disclose “wherein the control device is configured to dim the display screen each time the apparatus is placed in the second mode.” (Rucker c2:42-c3:22)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dim display by Rucker into device of Corkin and Liu.  The suggestion/motivation would have been to save power. (Rucker: c2:42-c3:22)

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Corkin et al. (U.S. Patent Publication 20180353869 A1, Filed: 12/17/2015) in view Dehaven et al. (U.S. Patent Publication 20180322533 A1) in view of Liu et al. (U.S. Patent Publication 20140118614 A1).
Regarding claim 1, Corkin discloses “An interactive apparatus, the apparatus including: 
a housing including: (Fig 2A housing of entertainment media device 110) 
a light source; (Fig 2A, [0060] “a video display 214, such as a liquid crystal display (LCD) panel, LED matrix display”) 
a speaker; (Fig 2A, [0061] “a speaker 215”) 
a front face including a display screen; (Fig 2A, a video display 214) 
a rear face opposite the front face (Fig. 6I rear face of 118 ) and; and 
a bottom face (Fig. 6I bottom face of device 110) that is different than the front face and the rear face; 
one or more input devices for providing one or more inputs; (Fig 2A, [0086] “the user interface 212 and/or manipulation of a user input device (e.g., the keypad) via the user input/output interface 213, a user of the device 110”) and 
a control device (Fig. 2A, processor 205) for controlling the interactive apparatus, wherein the control device is configured for receiving media ([0057] – [0062]) and controlling one or more of the light source, the speaker, (Fig 2A, [0061] “a speaker 215”)  and the display screen (Fig 2A, a video display 214) to produce output in association with the media; 
wherein the apparatus, during use, is configured to be stood on a surface in: (Fig. 6I, entertainment media device 110 stood on surface)
a first mode (Fig. 7A, accessories mode)  defined by the bottom face (Fig. 7A, 733) resting on the surface such that the front face including the display screen (Fig. 7A, [0100] “the rightmost control interface modules 210 is visually identified by a display element 710 to indicate the relative position and function of the identified control interface module 210”) is directed in a first direction, (Fig. 7A, [0100] – [0107])  and 
a second mode (Fig. 7B, video mode) defined by the front face including the display screen resting on the surface, (Fig. 7A, [0100] “the rightmost control interface modules 210 is visually identified by a display element 710 to indicate the relative position and function of the identified control interface module 210”) and. (Fig. 7A, [0100] – [0107])
Corkin does not disclose “a rear face configured to permit light from the light source to pass therethrough or therefrom;
for which the control device is configured to dim, or turn off, the display screen each time the apparatus is placed in the second mode”.
Dehaven discloses “for which the control device is configured to dim, or turn off, the display screen each time the apparatus is placed in the second mode”. ([0032] [0054] “the device 100 may turn on, turn off, and/or alter or vary the information displayed on the display area 24”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power of display by Dehaven into device of Corkin.  The suggestion/motivation would have been to save power. (Dehaven: [0054])
Corkin and Dehaven do not disclose “a rear face configured to permit light from the light source to pass therethrough or therefrom;”
Liu discloses “a rear face configured to permit light from the light source to pass therethrough or therefrom;” ([0039] “A plurality of holes are provided in the light bar cover 5 so that the light generated by each LED lamp 3 in the LED light bar 4 can pass therethrough. The number of the holes is equivalent to the number of the LED lamps 3 in the LED light bar 4. Any hole through which the light generated by each LED lamp 3 in the LED light bar 4 can pass may be applicable, e.g., a hole with an upper pore size greater than a lower pore size (i.e., the pore size of the end close to the LED lamp 3) and with a circular, square (rectangular or quadrate), or trapezoidal cross section. With respect to the length of each LED lamp 3, the lower pore size of the hole is just large enough to accommodate the LED lamp 3.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to light pass through by Liu into device of Corkin and Rucker.  The suggestion/motivation would have been to save power. (Liu: [0039])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693